Citation Nr: 0730321	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  05-19 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether there is new and material evidence to reopen a claim 
for service connection for an eye disorder, encompassing 
decreased visual acuity, amblyopia, estropia, and 
astigmatism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1952 to 
February 1954.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 2004 and a 
November 2004 rating decision from the Togus, Maine, and 
Philadelphia, Pennsylvania Regional Offices of the Department 
of Veteran Affairs (VA).  The appeal has been transferred to 
New York.

The veteran originally filed a claim for an eye disorder back 
in November 1954, which was denied in April 1955.  The 
veteran perfected an appeal and a final decision on the issue 
was rendered by the Board in October 1955.  The veteran filed 
a request to reopen his claim in August 1976 and in August 
2003 (erroneously referred to as a request to reopen dated 
10/04).  In April 2004 and November 2004, rating decisions 
were issued denying the veteran's claim.  The veteran timely 
perfected his appeal.

The veteran's claim to reopen is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required.


REMAND

For an application to reopen a previously denied claim for 
service connection, the VCAA requires that VA provide a 
notice letter that describes the basis of the previous 
denial, as well as the evidence necessary to substantiate the 
element(s) of service connection found to be unsubstantiated 
in the previous denial.  The failure to provide this notice 
prior to the adjudication of a veteran's claim generally 
constitutes prejudicial error by VA.  The veteran must also 
be notified of what constitutes both "new" and "material" 
evidence to reopen the previously denied claim.   See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

The veteran has not received a sufficient notice letter 
explaining that new and material evidence must be submitted 
to reopen his previously denied claim of service connection 
for an eye disorder, nor one describing the basis of the 
previous denial of the veteran's claim or informing him of 
what constitutes "new" and "material" evidence (i.e. a 
medical nexus opinion relating current condition to service).  
Therefore, the instant case must be remanded for proper 
notice under VCAA.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a VCAA notice letter 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to what constitutes new and material 
evidence to reopen his previously denied 
claim of entitlement to service 
connection for an eye disorder.  Such 
notice letter should describe the basis 
of the previous denial of the veteran's 
service connection claim, as well as the 
evidence necessary to substantiate the 
element(s) of service connection found to 
be unsubstantiated in the previous 
denial.  Specifically, the letter should 
inform the veteran about the need to show 
linking medical evidence, including but 
not limited to, a doctor's statement 
showing that there is a reasonable 
possibility that the current disability 
was caused by injury or disease that 
began or was made worse during military 
service.  The notice letter should also 
include evidence needed to establish a 
disability rating and effective date for 
the claim on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  The RO should contact the Social 
Security Administration (SSA) and obtain 
copies of records pertinent to the 
veteran's claim for SSA benefits and a 
copy of the determination awarding 
benefits.

3.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for a response.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  






_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



